DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: embodiment as described with regard to Fig. 1
Species B: embodiment as described with regard to Fig. 3
Species C: embodiment as described with regard to Fig. 4
Species D: embodiment as described with regard to Fig. 5
Species E: embodiment as described with regard to Fig. 6
Species F: embodiment as described with regard to Fig. 7


The species are independent or distinct because:
Species A: In the embodiment of Fig. 1, the transparent layer 13 is disposed on and covers the opaque layer 12. The transparent layer 13 covers and fills the apertures 12p defined by the main portion 12a. The transparent layer 13 covers the tail portion 12b.
Species B: In the embodiment of Fig. 3, the semiconductor device package 3 includes a transparent layer 30 disposed on the main portion 12a of the opaque layer 12. The tail portion 12b of the opaque layer 12 is exposed from the transparent layer 30.
Species C: In the embodiment of Fig. 4, the semiconductor device package 4 includes another opaque layer 15 disposed on the transparent layer 13. Similarly, the opaque layer 15 includes a main portion 15a and a tail portion 15b extending from the main portion 15a toward the bonding region 10b.
Species D: In the embodiment of Fig. 5, the semiconductor device package 5 includes a constraining structure 11a disposed on the surface 101 of the substrate 10. The constraining structure 11a is spaced apart from the transparent layer 11.
Species E: In the embodiment of Fig. 6, the semiconductor device package 6 includes a filter layer 16 disposed between the substrate 10 and the transparent layer 11. In some embodiments, the filter layer 16 is configured to filter out a portion of the light within a specific wavelength range that may be deemed as noise before the received light entering the sensing region 10a.
Species F: In the embodiment of Fig. 7, the semiconductor device package 7 includes a carrier 70 and a structure (such as the semiconductor device package 1 or the other ones) disposed or carried on the carrier 70. The semiconductor device package 1 is electrically connected to the carrier 70 through a bonding wire w. The bonding wire may be connected between the bonding region 10b and a bonding pad (not shown in the figures) on the surface of the carrier 70.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The distinct species describe completely different devices with different mode of operation, effect, structural design and utility. Additionally, the distinct species would require separate classification and text search thus contributing to a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893